Citation Nr: 1511267	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability, claimed as secondary to service-connected sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the Veteran presented sworn testimony during a personal hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an October 2012 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a January 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

An eye disability has not been caused or aggravated by the service-connected sarcoidosis.


CONCLUSION OF LAW

A bilateral eye disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a letter dated in April 2009, the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the April 2009 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes VA and private treatment records, service treatment records (STRs), and lay statements.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Pursuant to the Board Remand, the Veteran was afforded a VA examination in November 2012, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination report summarized herein is sufficient relative to the claim, as it is predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as, specific examination findings.  The November 2012 VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and he provided findings sufficient to apply the rating criteria.

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this claim has been consistent with said provisions.

II.  Service connection claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

Here, the Veteran has asserted entitlement to service connection for a bilateral eye disability, which he contends is due to or aggravated by his service-connected sarcoidosis.  See, e.g., the Board hearing transcript dated April 2012.  Notably, the Veteran has maintained this theory of entitlement from the date of claim.  See the Veteran's claim dated March 2009; the notice of disagreement (NOD) dated August 2009; the VA Form 9 dated March 2010; and the Board hearing transcript dated April 2012.  The Board will thus address his claim for service connection for a bilateral eye disability claim on a secondary basis.

Initially, the Board recognizes that the Veteran is service connected for sarcoidosis.

The Veteran's STRs document decreased visual acuity; the Veteran was provided glasses.  However, his STRs, including the May 1977 separation examination, are negative for any other complaints of or treatment for any other bilateral eye disability.
An October 2000 VA treatment record documented the Veteran's complaints of blurred vision; a diagnosis of questionable bilateral cataracts was indicated.  VA treatment records dated in January 2008 documented continued complaints for blurry vision.  In February 2008, the Veteran was diagnosed with a "history of sarcoidosis without post pole manifestations, secondary dry eye likely."  See the VA treatment record dated February 2008.  He was also diagnosed with a longstanding peripheral retinal hole in the right eye and blurred vision, bilaterally.  Id.  VA treatment records dated in February 2009 show that the Veteran was diagnosed with lattice degeneration with peripheral retinal hole, in the right eye, as well as, blurred vision, bilaterally.

The Veteran was afforded a VA examination in May 2009 at which time it was noted that "[h]e has had an eye examination performed in February 2009 which does not show any evidence of sarcoidosis at that time."

In January 2010, the Veteran was afforded a VA examination at which time he reported "decreased vision, blurred vision, and distorted vision that comes and goes but his glasses help but not all the way."  In addition, the Veteran endorsed dryness, redness, irritation, and occasional hurting and burning of his eyes.  The examiner concluded that the Veteran had a "history of sarcoidosis, no ocular findings seen on exam today."  The examiner also diagnosed the Veteran with blepharitis/dry eye syndrome, bilaterally.  He explained that the Veteran had no "other corneal scarring or chronic changes seen on exam today that would point to patient having these findings secondary to sarcoidosis."  The examiner continued, "[i]t would be very, very unusual to have these changes without any type of granulomatous changes or much more chronic corneal scarring or much more severe changes if the dry eye syndrome was secondary to sarcoidosis."  The examiner also diagnosed myopia with astigmatism.

VA treatment records dated in April 2011 indicated that the Veteran's right eye (OD) was found to have a small atrophic retinal hole, and a large atrophic retinal hole.  In addition, his left eye (OS) was found to have a small atrophic retinal hole.

Pursuant to the October 2012 Board Remand, the Veteran was afforded another VA examination in November 2012 at which time the VA examiner reviewed the Veteran's claims file including his medical history.  The examiner diagnosed the Veteran with diabetes mellitus without retinopathy and lattice degeneration status-post retinopexy in the right eye and appears stable, bilaterally.  The examiner also diagnosed sarcoidosis without evidence of ocular signs at this time and "glaucoma suspect based on optic nerve head appearance, OS [left side] greater than OD [right side], not affecting visual fields at this time."  The examiner opined that "[a]t this time, the patient is diagnosed with glaucoma suspect based on optic nerve head appearance; however there are no glaucomatous defects on the visual field at this time."  The examiner continued, "[i]t should be noted that extensive oral Prednisone use over long periods of time can lead to glaucoma formation, however at this time the patient does not currently have glaucoma and his current ocular pressures are not extremely elevated as a result of prednisone use."  The examiner concluded, "[a]s a result, I see no direct correlation to the patient's treatment for sarcoidosis leading to or causing the patient's diagnosed glaucoma suspect at this time."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The November 2012, January 2010, and May 2009 VA examiners' opinions were based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board finds that the favorable opinion rendered by the February 2008 VA treatment provider indicating that the Veteran's dry eye is likely secondary to sarcoidosis is outweighed by November 2012, January 2010, and May 2009 VA medical opinions, which were based upon the examiners' thorough consideration of the Veteran's medical history and the implications of the pertinent medical literature in rendering the medical nexus opinions.  Critically, the November 2012, January 2010, and May 2009 VA examiners determined that the Veteran did not suffer from any evidence of ocular manifestations of the service-connected sarcoidosis.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present additional medical evidence in support of his bilateral eye disability claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

The Veteran has submitted his own statements in support of his claim of service connection.  As a lay person, he is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran, however, is not competent to provide a medical conclusion as to whether a disability is due to his service-connected disability.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that he suffers from a bilateral eye disability that is caused or aggravated by his service-connected sarcoidosis, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2014).  The Board further observes that the Veteran's contentions in support of service connection, including as to dependent and/or aggravated symptomatology, are contradicted by the findings of the May 2009, January 2010, and November 2012 VA examiners who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral eye disability, asserted as secondary to the service-connected sarcoidosis.  38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a bilateral eye disability is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


